Citation Nr: 0515235	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  05-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability of the 
feet.

3.  Entitlement to service connection for gastroesophageal 
cancer.

4.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  
From April 1953 to December 1989, he was in the National 
Guard, during which time he had training duty only.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2003.


FINDINGS OF FACT

1.  A chronic disability of the feet has not been shown.

2.  Hypertension and gastroesophageal cancer began many years 
after service, and are not due to any incident of service 
including claimed chemical exposure.

3.  Diabetes mellitus, if present, began many years after 
service, and is not due to any incident of service including 
claimed chemical exposure.


CONCLUSION OF LAW

Hypertension, a foot disability, gastroesophageal cancer, and 
diabetes mellitus were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for 
disability due to a disease or injury that is incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 
101(24), 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
hypertension, arthritis, malignant tumors, and diabetes 
mellitus, will be rebuttably presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Hypertension

The veteran contends that he was treated for hypertension in 
1953 and a foot condition in 1952, while on active duty.  He 
also contends that gastroesophageal cancer and diabetes 
mellitus developed as a result of exposure to hazardous 
chemicals due to his more than 36 years in the National 
Guard, when he worked around chemicals in mechanical repair.  
He contends that hypertension and a foot disability are 
related to this, as well.

The only service medical record available pertaining to the 
veteran's active duty is the report of the separation 
examination, conducted in March 1953.  No pertinent 
complaints were noted.  On this examination, a blood pressure 
of 112/62 was reported.  Urinalysis was negative for sugar.  
The feet and gastrointestinal systems were normal.  

As to the veteran's National Guard service from 1953 to 1989, 
several periodic examinations dated from 1973 to 1987 are of 
record.  These records do not show any foot or 
gastrointestinal complaints or abnormal findings; urinalyses 
were all negative for glucose; and blood pressure readings of 
130/84, 120/68, 136/89, and 120/88 were reported.  The August 
1987 evaluation also included a serum glucose of 89, with 
normal noted to be from 70 to 110.  

Records from B. Guha, M.D., dated from March 2001 to May 2003 
show that by March 2001, the veteran was being treated for 
hypertension with medication.  There were no complaints or 
abnormal findings pertaining to the feet.  In March 2002, he 
had a fasting blood sugar of 210, and a glucose tolerance 
test was also abnormal.  Impaired glucose tolerance was 
diagnosed.  In March 2003, blood glucose was normal.  In 
March 2003, he complained of dysphagia, and work-up disclosed 
a mass at the gastroesophageal junction, subsequently found 
to be malignant.  

An April 2003 evaluation by R. Lamb, M.D., noted a history of 
diabetes mellitus and high blood pressure.  Dr. Lamb said 
that the veteran report a history of exposure to chemicals in 
the military, including white phosphorus, chemicals used for 
lubrication in the M1 tank, and cleaning fluids for 
artillery, but he had no exposure to Agent Orange.  He noted 
that the veteran retired around 1990, so that the period of 
chemical exposure was over a long period of time.  He did 
not, however, go on to relate the cause of the 
gastroesophageal cancer to chemical exposure.  

VA outpatient treatment records dated from September 2000 to 
March 2004 show the veteran's follow-up, usually on an annual 
basis.  In September 2000, glucose was 100.  He had chewed 
one can of tobacco per week since the age of 19.  He had 
worked as a technician in the National Guard for 39 years.  
He had also been a school bus driver.  On examination, blood 
pressure was 154/81.  The pertinent diagnosis was white coat 
hypertension.  No foot problems were noted.

Although the veteran states that he had hypertension in 
service in 1953, the blood pressure was normal on separation, 
as well as on all National Guard examinations of record.  The 
medical evidence does not show the presence of hypertension 
prior to 2000.  

In his claim, the veteran said he was treated for a problem 
of the feet in June 1952.  However, the separation 
examination was normal, and there is no post-service medical 
evidence of the presence of a chronic foot disability.  In 
the absence of a current disability, there can be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997).  

With respect to the gastroesophageal cancer, the veteran 
believes that this developed due to exposure to chemicals 
during his National Guard service in mechanical repair for 
over 36 years.  However, while the veteran is credible, as a 
layman, he does not have the medical expertise necessary to 
offer an opinion as medical causation.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Dr. Lamb, while noting his history of reported 
chemical exposure, did not attribute the onset of 
gastroesophageal cancer to that exposure.  Moreover, the 
veteran was not continuously on duty during the 36 year 
period; he only had periodic training duty.  Because there is 
no medical evidence of a nexus between any in-service 
exposure and currently shown gastroesophageal cancer, is it 
not necessary to more fully develop the matter of the 
specific nature and extent of any claimed in-service chemical 
exposure.  

Similarly, diabetes mellitus was not shown in service, nor is 
there any medical evidence relating the onset to service, 
including claimed chemical exposure.  Moreover, there is no 
established diagnosis of diabetes mellitus; initially, 
impaired glucose tolerance was diagnosed in 2002, but, a year 
later, his blood glucose was normal.  

Thus, the evidence does not show the claimed conditions until 
many years after service, if at all.  There is no medical 
evidence linking any of the conditions to chemical exposure.  
Therefore, the weight of the evidence is against the claims.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The file shows that by RO correspondence dated in 
June 2003, prior to the rating decision on appeal, the RO 
advised the veteran of the evidence needed to establish 
service connection, and notified the veteran of his 
responsibility to identify evidence that might substantiate 
the claim.  Further information concerning the evidence 
necessary to substantiate his claim, the pertinent law and 
regulations, and the reasons his claim was denied was 
provided in the statement of the case dated in January 2005.    

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Except as described above, service 
medical records are unavailable.  All other potentially 
relevant evidence identified by the appellant has been 
received, including VA and private medical records.  He was 
unable to attend a Board hearing scheduled for May 2005; the 
Board notes that he is terminally ill.  An examination is not 
warranted, as an examination could not establish that the 
veteran was exposed to hazardous chemicals.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for hypertension is denied.

Service connection for a foot disability is denied.

Service connection for gastroesophageal cancer is denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


